Sherwood, J.
We are prevented from any examination into the propriety of refusing the second and third instructions asked by the plaintiff, by reason of the fact that the instructions given for the defendants are not preserved in the bill' of exceptions. What those instructions, were we can only conjecture. Presumptively they embodied correct views of the law, and besides, the instructions given on behalf of the defendants, may have covered the ground embraced in the instructions refused the plaintiff.
Therefore judgment affirmed.
All concur.